 1                                                                 FILED
2                                                                   MAR 1 3 2019
3
4

 5
 6                             UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                             Case No. 19CR0628-H
10                               Plaintiff,
                                                           Booking No. 53964-048
11                        v.
                                                           JUDGMENT AND
12   MARCUS ANTONIO ZAMUDIO-OROZCO (1),
                                                           ORDER OF DISMISSAL
13                               Defendant.
14
15
16         Based upon the motion of the United States, the Court grants the Government's
17   motion to dismiss without prejudice the Information in the above entitled case against
18   Defendant Marcus Antonio Zamudio-Orozco. The Defendant is hereby discharged as
19   to this case only.
20         IT IS SO ORDERED AND ADJUDGED.
21
22         DATED: March 13, 2019
23
24
25
26
27
28

                                              -1-
